Citation Nr: 0404620	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-06 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative joint disease of the right 
knee, status post meniscectomy.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative joint disease of the left 
knee, status post repair, with instability.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative joint disease of the cervical 
spine, with an ununited chip fracture at T1 and left wrist 
pain.

4.  Entitlement to an initial compensable disability 
evaluation for a resolved laceration and cellulitis of the 
left hypothnar area.

5.  Entitlement to an initial compensable disability 
evaluation for a right bunionectomy.

6.  Entitlement to an initial compensable disability 
evaluation for a left bunionectomy.

7.  Entitlement to an initial compensable disability 
evaluation for a DuVries-Mann claw toe operation of the left 
second toe.

8.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.

9.  Entitlement to service connection for residuals of a 
fracture of the right middle finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to November 
1976 and from June 1988 to May 1999.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO granted 
service connection for the veteran's bilateral knee 
disorders, cervical spine disorder, laceration and cellulites 
of the left hypothenar area, bilateral bunionectomies, left 
second toe disability, and bilateral hearing loss, as well as 
assigned ratings and effective dates for these disorders.  In 
addition, the RO denied service connection for a fracture of 
the right middle finger.

Unfortunately, further development is required before 
deciding this appeal.  So, for the reasons explained below, 
the claims must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  In this 
regard, the Board observes that the RO, with respect to his 
claims for higher disability evaluations and his claim of 
service connection for a fracture of the right middle finger, 
failed to inform him of the evidence needed to substantiate 
these claims, his rights and responsibilities under the VCAA, 
and whose responsibility it would be to obtain supporting 
evidence.  The Board realizes that he was provided a copy of 
the applicable law in the March 2002 statement of the case 
and a copy of the regulations in the February 2003 
supplemental statement of the case.  However, mere 
notification of the provisions of the VCAA, without a 
discussion of the veteran's rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained 
with regard to the specific issues before the Board, is 
insufficient for purposes of compliance with the VCAA.  As a 
consequence, his claims for increased disability evaluations 
and for service connection were certified to the Board 
without him being given appropriate notice of his rights and 
responsibilities, and VA's responsibilities under the VCAA.  
And the Board, itself, cannot correct this deficiency; the RO 
must do this instead.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  For example, notification of the regulatory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy 
its duty to notify the veteran as to what is needed to 
substantiate his claims and its duty to notify him of VA's 
responsibilities in assisting him in the development of his 
claims.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Accordingly, despite the RO's best efforts to 
prepare this case for appellate review by the Board, a remand 
is required.

Since filing the claim for a higher rating for the laceration 
and cellulitis of the left hypothenar area, the regulations 
pertaining to the evaluation of this disorder were amended, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (2002).  
The change in the rating criteria makes additional 
information necessary in order to properly evaluate the 
veteran's disorder.  The VA examinations in April 2000 only 
indicated the size and location of the veteran's scars, and 
his grip strength, as well as noted that he had an unrelated 
skin disorder.  There was no indication of whether he also 
has any loss of skin, pain, or limitation of motion.  The VA 
examiner also failed to comment on whether the veteran's 
laceration and cellulitis causes exfoliation, exudation, or 
itching involving an exposed surface or extensive area.  See 
38 C.F.R. § 4.118, Diagnostic Code 7801-7805 (2002 & 2003).  
So this type of information is required to properly rate this 
condition.  

Moreover, the Board finds that it would be helpful in this 
case to afford the veteran additional VA examinations for his 
degenerative joint disease of the knees and cervical spine, 
bilateral bunionectomies, and DuVries-Mann claw toe of the 
left second toe, as well as for his bilateral hearing loss.  
A review of the record reveals that the veteran was afforded 
VA examinations in April 2000 and March 2003 and that the 
reports from those examinations are currently associated with 
the veteran's claims file.  Nevertheless, the examination 
reports do not include the objective clinical findings 
necessary to evaluate the veteran's service-connected 
disorders under the Schedule for Rating Disabilities.   See 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.85, 
Diagnostic Codes 5010, 5256-5261, 5278, 5280, 6100 (2003).  
  
In this regard, the Board observes that the VA examination 
reports do not provide a complete characterization as to the 
severity and manifestations of the veteran's service-
connected disorders from the effective date of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In addition, the VA examination reports did 
not provide an adequate description of functional loss due to 
pain, weakened movement, and fatigability pursuant to 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995) (weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled).  Accordingly, the Board 
finds that the veteran should be afforded additional VA 
examinations in order to better delineate the veteran's 
various disorders and to assess the severity, symptomatology, 
and manifestations of those disorders.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  



Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims of 
entitlement to increased disability 
evaluations and of entitlement to service 
connection for a fracture of the right 
middle finger, and the evidence, if any, 
the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  Also advise him that he 
should submit any relevant evidence in 
his possession concerning these claims.

As well, the VCAA notice must apprise the 
veteran of the provisions of this new 
law, specifically concerning his claims 
for increased disability evaluations and 
of entitlement to service connection for 
a fracture of the right middle finger.  
The prior notifications, in the March 
2002 statement of the case and February 
2003 supplemental statement of the case, 
were insufficient.  The VCAA notification 
also must apprise him of the kind of 
information and evidence needed from him, 
and what he could do to help his claims, 
as well as his and VA's responsibilities 
in obtaining evidence.  And he must be 
given an opportunity to supply additional 
information, evidence, and/or argument in 
response and to identify additional 
evidence for VA to obtain regarding these 
claims.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  The veteran should be afforded the 
following VA examinations in order to 
ascertain the severity and manifestations 
of his degenerative joint disease of the 
right knee, status post arthroscopic 
meniscectomy; degenerative joint disease 
of the left knee, status post repair, 
with instability; degenerative joint 
disease of the cervical spine, with an 
ununited chip fracture at T1 and left 
wrist pain; laceration and cellulites of 
the left hypothenar area; right and left 
bunionectomies; DuVries-Mann claw toe 
operation of the left second toe; and 
bilateral hearing loss.

a.  Dermatology:  Schedule the 
veteran for another VA examination 
to obtain a medical opinion 
concerning the severity of his 
laceration and cellulites of the 
left hypothenar area as determined 
by both the former and revised 
rating criteria.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805 
(2002 & 2003).  Conduct all testing 
and evaluation necessary to make 
this important determination.  The 
examiner should specifically comment 
on the size of the affected area; 
whether there are any scars and, if 
so, whether they are tender, 
painful, or productive of limitation 
of function; whether there is tissue 
or skin loss; whether there were 
changes in the pigmentation of the 
veteran's skin; and whether the 
disorder causes exfoliation, 
exudation, or itching.



b.  Audiology:  Schedule the veteran 
for an audiogram and Maryland CNC 
speech recognition test to determine 
the nature and severity of the 
veteran's bilateral hearing loss.  
The examiner is also requested to 
offer an opinion as to whether the 
veteran's bilateral hearing loss has 
improved or worsened, explaining any 
inconsistency between the veteran's 
April 2000 VA audiological 
evaluation and the current 
evaluation, while contemplating any 
treatment records.  The examiner is 
requested to report complaints and 
clinical findings in detail and the 
basis for the examiner's opinion 
should be fully explained with 
reference to pertinent evidence in 
the record.

c.  Orthopedic:  An orthopedic 
physician should ascertain the 
nature, severity, and manifestations 
of the veteran's current cervical 
spine disorder, bilateral knee 
disorders, residuals of bilateral 
bunionectomies, and residuals of a 
DuVries-Mann claw toe operation of 
the left second toe.  The examining 
physician should review the claims 
file, conduct all necessary 
evaluations, studies, and tests, 
report pertinent medical complaints, 
symptoms and clinical findings, and 
provide a medical rationale for all 
conclusions and opinions, as well as 
clinically correlate the veteran's 
complaints and findings to each 
diagnosed disorder and the pertinent 
schedular criteria.  

In addition, the examining physician 
must provide ranges of motion for 
all orthopedic disorders, including 
a comparison of the veteran's range 
of motion to normal range of motion.  
The examiner must also include an 
explanation as to any findings of 
arthritis, antalgic gait, absence of 
laxity, nerve or ligament damage, 
and instability, as well as any 
findings of fixed deformity or 
stiffness.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and 
whether there is likely to be 
additional range of motion loss due 
to any of the following should be 
addressed:  (1) pain on use, 
including during flare-ups; (2) 
weakened movement; (3) fatigability; 
or (4) incoordination.  The examiner 
is asked to describe whether pain 
significantly limits functional 
ability during flare-ups or 
repetitive use.  To the extent 
possible, the VA examiner must 
provide an objective 
characterization as to the duration 
and severity of such exacerbations.  
If there is no pain, no limitation 
of motion and/or no limitation of 
function, such facts must be noted 
in the report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), the 
claims file must be made available to 
each examiner for review in connection 
with the examination.  Each examiner 
should be provided a full copy of this 
remand, and each examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  

3.  Then readjudicate the veteran's 
claims for increased disability 
evaluations and for service connection of 
a fracture of the right middle finger in 
light of any additional evidence 
obtained.  If the benefits sought are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




